EXHIBIT 10.6

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

  In the Matter of:   )    AA-EC-2010-41   Pacific Capital Bank, National
Association   )      Santa Barbara, California   )   

STIPULATION AND CONSENT TO THE ISSUANCE

OF A CONSENT ORDER

WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller” or

“OCC”) intends to initiate cease and desist proceedings against Pacific Capital
Bank, National Association,

Santa Barbara, California (“Bank”), pursuant to 12 U.S.C. § 1818(b), through the
issuance of a Notice of

Charges, for unsafe and unsound banking practices relating to, among other
issues, asset quality, management,

credit risk management, and audit;

WHEREAS, the Bank, in the interest of compliance and cooperation, and without
admitting or denying

any wrongdoing, consents to the issuance of a Consent Order, dated May 10, 2010
(“Order”) by executing this

Stipulation and Consent to the Issuance of a Consent Order;

NOW THEREFORE, the Comptroller, through his authorized representative, and the
Bank, through

its duly elected and acting Board of Directors, hereby stipulate and agree to
the following:

ARTICLE I

JURISDICTION

(1)         The Bank is a national banking association chartered and examined by
the Comptroller

pursuant to the National Bank Act of 1864, as amended, 12 U.S.C. § 1 et seq.

(2)         The Comptroller is “the appropriate Federal banking agency”
regarding the Bank, pursuant to

12 U.S.C. §§ 1813(q) and 1818(b).

(3)         The Bank is an “insured depository institution” within the meaning
of 12 U.S.C. § 1818(b)(1).



--------------------------------------------------------------------------------

ARTICLE II

ACKNOWLEDGMENTS

(1)         The Bank acknowledges that said Order shall be deemed an “order
issued with the consent of

the depository institution,” as defined in 12 U.S.C. § 1818(h)(2), and consents
and acknowledges that said

Order shall become effective upon its issuance and shall be fully enforceable by
the Comptroller under the

provisions of 12 U.S.C. § 1818. Notwithstanding the absence of mutuality of
obligation, or of consideration, or

of a contract, the Comptroller may enforce any of the commitments or obligations
herein undertaken by the

Bank under his supervisory powers, including 12 U.S.C. § 1818, and not as a
matter of contract law. The Bank

expressly acknowledges that neither the Bank nor the Comptroller has any
intention to enter into a contract.

(2)         The Bank also expressly acknowledges that no officer or employee of
the Comptroller has

statutory or other authority to bind the United States, the U.S. Treasury
Department, the Comptroller, or any

other federal bank regulatory agency or entity, or any officer or employee of
any of those entities to a contract

affecting the Comptroller’s exercise of his supervisory responsibilities.

ARTICLE III

WAIVERS

(1)         The Bank, by signing this Stipulation and Consent, hereby waives:

 

  (a) the issuance of a Notice of Charges pursuant to 12 U.S.C. § 1818(b);

 

  (b) any and all procedural rights available in connection with the issuance of
the Order;

 

  (c) all rights to a hearing and a final agency decision pursuant to 12 U.S.C.
§ 1818(i) or

12 C.F.R. Part 19;

 

  (d) all rights to seek any type of administrative or judicial review of the
Order; and

 

2



--------------------------------------------------------------------------------

  (e) any and all rights to challenge or contest the validity of the Order.

ARTICLE IV

CLOSING PROVISIONS

(1)         The provisions of this Stipulation and Consent shall not inhibit,
estop, bar, or otherwise prevent

the Comptroller from taking any other action affecting the Bank if, at any time,
the Comptroller deems it

appropriate to do so to fulfill the responsibilities placed upon him by the
several laws of the United States of

America.

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative,

has hereunto set his hand on behalf of the Comptroller.

 

 

/s/ Ronald Schneck for

     May 11, 2010   Henry Fleming      Date   Director, Special Supervision
Division       

 

3



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the

Bank, have hereunto set their hands on behalf of the Bank.

 

 

 

/s/ Edward E. Birch

    

May 10, 2010

  Edward E. Birch      Date  

/s/ H. Gerald Bidwell

    

May 10, 2010

  H. Gerald Bidwell      Date  

/s/ Richard S. Hambleton, Jr

    

May 10, 2010

  Richard S. Hambleton, Jr      Date  

/s/ D. Vernon Horton

    

May 10, 2010

  D. Vernon Horton      Date  

/s/ S. Lachlan Hough

    

May 10, 2010

  S. Lachlan Hough      Date  

/s/ Roger C. Knopf

    

May 10, 2010

  Roger C. Knopf      Date  

/s/ George S. Leis

    

May 10, 2010

  George S. Leis      Date  

/s/ William Loomis

    

May 10, 2010

  William Loomis      Date  

/s/ John R. Mackall

    

May 10, 2010

  John R. Mackall      Date  

/s/ Richard A. Nightingale

    

May 10, 2010

  Richard A. Nightingale      Date  

/s/ Kathy J. Odell

    

May 10, 2010

  Kathy J. Odell      Date  

 

4